Citation Nr: 1605461	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  94-37 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating prior to July 9, 1999; to a rating in excess of 10 percent from July 9, 1999, to April 30, 2012; and to a rating in excess of 50 percent beginning May 1, 2012, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service from August 1965 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This case was previously before the Board in September 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Prior to May 1, 2012, the occupational and social impairment from PTSD more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Beginning May 1, 2012, the occupational and social impairment resulting from PTSD more nearly approximates reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but not higher, for PTSD have been met for the period prior to May 1, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for a rating in excess of 50 percent for PTSD have not been met for the period beginning May 1, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed letters in July 2007 and February 2013 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2007 and February 2013 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  Neither the Veteran nor his attorney has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 10 percent rating is warranted for a mental disorder when there is occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a July 1999 VA examination, the Veteran reported that upon first returning from serving in the Republic of Vietnam he experienced nightmares, flashbacks, intrusive thoughts, avoidance symptoms, depression, hypervigilance, increased startle response, and insomnia.  The Veteran reported that his symptoms had lessened over time.  The examiner noted that the Veteran was currently taking psychotropic medication, but the Veteran could not recall the prescription.  The Veteran reported that he did not watch combat movies, that he felt disoriented and anxious when hearing helicopters fly overhead, and that he tended to isolate himself and withdraw from others.  The Veteran reported that he only slept for approximately five hours per night and that he experienced the occasional nightmare.  He reported that he was irritable and had a temper.  The Veteran reported that he continued to experience mild symptoms of hypervigilance, increased startle response, irritability, temper, road rage, depression, and shame.  

Upon mental status examination, the Veteran was on time for his interview and casually dressed in a meticulous fashion.  The Veteran did not appear stressed and was noted to actually look relaxed.  The Veteran was not anxious and he was not clinically depressed.  The Veteran was noted to be oriented to person, place, and time.  His affect was appropriate and his mood was euthymic.  There was no evidence of schizophrenia, bipolar disorder, or organic brain dysfunction.  The Veteran's memory was intact for both recent and distant events.  The Veteran's judgement and insight were also noted to be intact.  The examiner noted that mental status examination was completely within normal limits.  The examiner diagnosed PTSD with dysthymia.  The examiner assigned a Global Assessment of Functioning scale (GAF) score of 70 and noted that the Veteran was doing considerably better than he was during the initial several years following his service in the Republic of Vietnam.  

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).    

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  


While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining an evaluation.

At a December 2009 VA examination, the Veteran reported symptoms of reexperiencing events through nightmares approximately twice per week.  The Veteran reported that sometimes, random little things would remind him of his traumatic experiences.  The Veteran demonstrated persistent avoidance and reported that he did not watch war movies.  He reported issues with irritability and it was noted that his spouse reported that the Veteran punched "many holes in the wall."  The Veteran reported being hypervigilant, that he had difficulty with sleep, and that he had an exaggerated startle response.  

Upon mental status examination, the Veteran was noted to be cooperative and the examiner noted that the Veteran was seen with his spouse.  The Veteran had no impairment in thought processes or communication.  He had no delusions or hallucinations.  The Veteran made good eye contact and did not have thoughts of suicide or homicide.  The Veteran was alert and fully oriented, there was no memory loss or impairment, there were no obsessive or ritualistic behaviors, and the rate and flow of his speech was normal.  The Veteran appeared depressed when speaking about his experiences serving in the Republic of Vietnam.  The Veteran denied having panic attacks.  The examiner confirmed the diagnosis of PTSD and noted that there did not appear to be evidence to support a finding that the Veteran had occupational impairment as a result of his PTSD.  However, the examiner did note that the Veteran's social functioning would be slightly impaired due to his anxiety and hypervigilance.  The examiner assigned a GAF of 75.  

At a February 2011 VA examination, the Veteran reported that he experienced mood swings and some trouble with anger.  The Veteran reported that he was still married to his wife of 43 years despite the fact that they had experienced their ups and downs.  He reported that he had two daughters and six grandchildren and that he had good contact with his children and grandchildren.  The Veteran reported that he did not have any close friends, but that he got along with his co-workers.  The Veteran reported that he received current treatment for his PTSD and that he had been prescribed anti-depressant medication that he felt was working well.  

Upon mental status examination, the Veteran was noted to appear clean and was appropriately dressed.  His psychomotor activity was unremarkable.  His speech was clear and coherent.  His attitude toward the examiner was cooperative, his affect was appropriate, and his mood was good; although, the Veteran did report experiencing irritable moods on occasion.  The Veteran's attention was intact, but he was unable to do serial 7's.  The Veteran was oriented to person, time, and place.  His thought process was unremarkable and there was no evidence of delusions or hallucinations.  The Veteran understood both the outcome of his behavior and that he had a problem.  The Veteran did not exhibit inappropriate behavior, he interpreted proverbs correctly, he did not have obsessive or ritualistic behavior, his memory was normal, and he did not have panic attacks.  The Veteran did not have homicidal or suicidal thoughts or episodes of violence, and his impulse control was noted to be fair.  The examiner noted that the Veteran was able to maintain his personal hygiene and that beyond having a slight impact on his ability to travel and drive, his PTSD did not impact his ability to conduct his activities of daily living.  The examiner diagnosed major depressive disorder and assigned a GAF of 65.  The examiner noted that the Veteran's mental health symptoms were transient or mild and only decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  The examiner further noted that the Veteran had a good employment history, a stable family situation, and while he was somewhat limited in terms of his social relationships, he was functioning pretty well.  

At a May 2012 VA examination, the Veteran reported that he experienced depression, low mood, anhedonia, lack of energy, and concentration problems.  The Veteran reported that he was still married to his wife and that he had a close relationship with his two daughters.  The Veteran reported that he received intermittent mental health counseling at his local Veterans Center and that he was maintained on Bupropion.  He reported symptoms of avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, the inability to have loving feelings, sleep impairment, irritability, angry outbursts, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, suspiciousness, and disturbances in motivation.                

Upon mental status examination, the Veteran's mood was depressed and he had mild memory loss.  He did not experience panic attacks, he did not have any disturbances in speech, his affect was within normal limits, and he did not have any difficulty understanding complex commands.  The Veteran did not have impaired judgment or any impairment in abstract thinking.  He did not have any impairment in thought processes or communications.  The Veteran did not have suicidal or homicidal ideations.  He did not display obsessional rituals which interfered with his routine activities.  The Veteran did not have impairment in impulse control, spatial disorientation, or persistent delusions or hallucinations.  The Veteran did not exhibit inappropriate behavior, he was not a persistent danger to himself or others, and he did not neglect his personal appearance or hygiene.  The Veteran was oriented to time and place.  The examiner confirmed the diagnosis of PTSD and assigned a GAF of 60.  The examiner noted that the Veteran's PTSD caused a decrease in work efficiency with intermittent periods of inability to perform occupational tasks.   

At a January 2015 VA examination, the Veteran reported experiencing depression, anhedonia, lack of energy, low mood, intrusive recollections, and anxiety.  The Veteran reported that he remained married to his wife of 44 years and characterized their relationship as good.  He characterized his relationships with both his daughters as poor.  He reported that outside members of his family, he did not socialize very much.  The Veteran reported that he enjoyed reading, but that he would frequently lose concentration.  He reported that he was also late to work at times as a result of his inability to maintain concentration.  The Veteran reported that he was easily irritable in public and that he was somewhat avoidant.  He reported that while he drove alone to work, he was much more comfortable when his wife was in the car with him.  The Veteran reported that he was still working for the state of California as a vocational rehabilitation specialist, that he liked his work, and that he was well-regarded at the office.  He reported that at times he would feel anxious or aggravated throughout the day and that he had a hard time controlling his temper and had to frequently leave the office to calm himself.  The Veteran reported that he received intermittent mental health counseling and that he was maintained on Bupropion without side effects.  The Veteran also reported symptoms of irritability, reckless or destructive behavior, hypervigilance, and sleep disturbance.  

Upon mental status examination, the Veteran was cooperative, calm, and pleasant.  His mood was "okay" and his affect was congruent.  The Veteran did not have any suicidal or homicidal ideations, there was no psychosis present, and there were no gross cognitive deficits.  The Veteran had mild memory loss, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  There was no impairment in speech, communication, thought processes, or impulse control.  There was no evidence that the Veteran experienced obsessional rituals, spatial disorientation, delusions, or hallucinations.  The Veteran did not neglect his personal hygiene.  The examiner confirmed the diagnoses of PTSD and major depressive disorder.  The examiner noted that the Veteran's mental health symptoms caused an occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  

A review of the record shows that the Veteran has received mental health counseling from both the VA Medical Center and his area Veterans Centers since at least 1991.  A review of those records shows that the Veteran was getting intermittent treatment from the San Diego Veterans Center from November 1991 to February 2002.  A review of those records shows that the Veteran generally reported symptoms of anxiety, panic, recurrent recollections, nightmares, avoidance, and feelings of shame and guilt over his actions in the Republic of Vietnam.  He has been noted to present as tearful, with a dysthymic mood and constricted affect.  However, the Veteran was never noted to have any suicidal or homicidal ideations.  Further, there was no indication from the treatment notes of record that the Veteran's symptoms had significantly interfered with his ability to work, maintain relationships, or adequately function in his daily life.  Records indicate that the Veteran has also received mental health counseling at the San Marcos Veterans Center since approximately 2009.  However, there are no specifics regarding the Veteran's reported PTSD symptomatology reported in the treatment notes obtained from that facility.

A review of the VA Medical Center mental health treatment records shows that the Veteran has been receiving intermittent treatment since approximately January 2010.  During the course of his treatment at the VA Medical Center, the Veteran has reported symptoms of anxiety, depression, difficulty maintaining relationships, hypervigilance, irritability, anger, flashbacks, avoidance, and hyperarousal.  Upon mental status examinations at the VA Medical Center, the Veteran has generally presented without impairment in orientation, speech, thoughts, judgment, insight, or language.  He has been noted, at times, to have a restricted affect and a depressed or anxious mood.  The Veteran has never been noted to have suicidal or homicidal ideations.  In general, the Veteran has been managed on Bupropion and has been assigned GAF scores of 50 and 55.  However, in both May 2012 and September 2014 treatment notes, it was specifically noted that the Veteran had been experiencing a decrease in avoidance symptoms, increased involvement in healthy activities, decreased irritability and anger, and decreased re-experiencing symptoms.  Additionally, in May 2012, the Veteran was noted to be taking classes in pursuit of a Master's in Business Administration.  

Of record is a June 1998 statement from the Veteran's treating psychologist, who reported that he treated the Veteran on an as needed basis.  In that statement, the Veteran's treating psychologist reported that the Veteran's depressive symptoms had largely remitted since his 1987 back surgery, but that he continued to experience flashbacks and nightmares from time to time.    

Of record is a May 1998 statement from the Veteran's spouse.  In that statement, the Veteran's spouse reported that the Veteran had never been the same upon returning from service in the Republic of Vietnam.  She reported that over the years, they had undergone several separations, family therapy, and the Veteran had attended individual psychotherapy; yet, he had not been able to put his experiences behind him.  She reported that he continued to experience emotional distress.

Of record is a February 2011 statement from the Veteran's supervisor.  In that statement, it was reported that the Veteran experienced difficulty maintaining his concentration and as a result, had gotten lost from time to time or missed his exit while driving.  Further, the Veteran's supervisor reported that the Veteran experienced flashbacks due to repetitive noises he heard while driving.  

Of record are October 2011 statements from the Veteran's spouse and daughter.  In her statement, the Veteran's spouse reported that the Veteran continued to experience flashbacks and anger management problems.  She reported that despite the fact that he was prescribed psychotropic medication, he was not emotionally stable.  She reported that the Veteran often had periods of depression and tearful episodes, and that they did not have a social life because the Veteran refused to socialize with friends as he was unable to relate to others.  In her statement, the Veteran's daughter described the various mental health difficulties the Veteran had experienced throughout her life and the various impact those symptoms had on her own mental health.  However, other than indicating that the Veteran's relationship with his grandchildren was strained, she provided very little detail regarding the symptoms the Veteran experienced from 1993 forward.  

Of record is an October 2015 private psychological assessment report.  The examining psychologist conducted a thorough review of the Veteran's claims file and his mental health history and conducted a phone interview with the Veteran.  Based on the review of the record and the phone interview, the examiner made several findings.  In the examiner's opinion, the Veteran had suffered from PTSD at least since 1978, when he first received treatment.  The examiner noted that the records did show that the Veteran's PTSD would continue to be exacerbated during times of stress and that he had been experiencing depressive symptomatology since at least 1998.  

The examiner found that the Veteran's main work-related dysfunction appeared to be related to social interactions and an inability to effectively cope with work stressors.  He had demonstrated inflexibility in how he perceived others, he was easily frustrated, and his coping abilities quickly gave way to what he experienced as overwhelming stimuli from which he needed to escape.  He reported that he perceived himself as having little to no control of over what happened to him or went on around him both at work and at home.  The examiner also noted that the Veteran's difficulties inhibited his ability to develop rapport with his co-workers and supervisors and that they had severely strained his marital relationship and his relationship with his children.  The examiner opined that it was more likely than not that the Veteran's mental health symptoms had met the criteria for at least a rating of 70 percent since his return from the Republic of Vietnam, and in particular, since 1993.  In this regard, the examiner noted that the Veteran had intermittent periods of increased functioning, largely due to supportive environments, but that overall, the Veteran's PTSD resulted in social and occupational impairment with deficiencies in the areas of work, family relations, thinking, and mood.  

The Board finds that the October 2015 private psychological assessment is not adequate for adjudication purposes.  In this regard, the Board notes that the examiner does not adequately support the conclusions reached.  The examiner clearly conducted a thorough review of the claims file and the Veteran's mental health treatment records and has reported that the findings made in the report were consistent with the findings in the other medical evidence already of record.  However, the examiner's findings are not consistent with the other medical evidence of record.  There is no indication from the treatment notes that the Veteran experiences deficiencies in work and thinking as a result of his PTSD.  The Veteran himself has admitted that he enjoyed his job, and that while he had some difficulty with irritability and aggravation, he was well-regarded by his co-workers.  Further, while the Veteran has been noted to have some mild memory loss, there is no indication from the VA examination reports or the treatment notes of record that the Veteran has experienced any gross impairment in his thought processes, his communication, or his speech.  Further, the Veteran has never indicated experiencing suicidal or homicidal ideations, he has not experienced delusions or hallucinations, and his symptoms have been noted to be well managed with medication.  As the examiner failed to adequately support the conclusion reached, and in fact the conclusions reached are actually contrary to the other evidence of record, the Board assigns the October 2015 private psychological assessment report very little probative value.  

The Board finds that the Veteran is entitled to an initial 30 percent rating for the period prior to May 1, 2012.  In this regard, the Board notes the occupational and social impairment resulting from his PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for that period.  At his July 1999 VA examination, the Veteran reported that he experienced chronic sleep impairment, flashbacks, avoidance, isolative tendencies, hypervigilance, increased startle response, irritability, depression and shame.  Those reports were further supported by the records documenting mental health treatment at the San Diego Veterans Center since at least 1991.  Further, at many of his counseling visits, the Veteran was noted to become tearful upon discussion of his symptoms and his experiences in the Republic of Vietnam.  For those reasons, the Board finds that when the Veteran's psychiatric disability picture is considered as a whole, his symptoms are more appropriately contemplated by the criteria for a 30 percent rating for the period prior to May 1, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).   

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and various mental health treatment notes of record do not indicate that the Veteran experiences all of the symptoms associated with a 30 percent rating for a psychiatric disability for the period prior to May 1, 2012.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is sufficient to warrant a 30 percent rating for that period even though all the specific symptoms listed for a 30 percent rating are not manifested.

Consideration has been given to assigning a higher initial rating for the period prior to May 1, 2012.  However, there is no indication from the evidence of record that the Veteran had occupational and social impairment with reduced reliability and productivity during that period.  In this regard, the Veteran did not have a flattened affect, he did not experience panic attacks, his speech was noted to be normal, and there was no indication that he had any impairment in thinking, insight, or impulse control.  There was no indication from the record that the Veteran had more than very mild memory impairment during that period and at his July 1999 VA examination, his mood was noted to be euthymic.  Further, the Veteran was able to maintain employment and there was no indication from the record that the Veteran's PTSD symptoms overly impacted his ability to do so.  Further, at his December 2009 VA examination , the examiner specifically noted that there did not appear to be evidence to support a finding that the Veteran had occupational impairment as a result of his PTSD and that his social functioning would only be slightly impaired due to his various symptoms.  Therefore, the Board finds that an initial rating in excess of 30 percent for PTSD is not warranted for the period prior to May 1, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD for the period beginning May 1, 2012.  The Veteran has typically reported symptoms of depression, sleep impairment, anxiety, memory problems, irritability, anger, guilt, shame, difficulty concentrating, some difficulty in maintaining relationships, isolative tendencies, anhedonia, hypervigilance, lack of motivation, and lack of energy.  There is no indication from the record that the Veteran has experienced occupational and social impairment with deficiencies in most areas for that period.  The Veteran has not shown impairment in judgement, thinking, speech, or communication.  He has not exhibited any spatial disorientation and has not exhibited obsessional rituals that interfered with his daily activities.  The Veteran has been able to maintain employment, and by his own report, he is well-regarded in the workplace.  He has not experienced suicidal or homicidal ideations and has never been considered a persistent danger to himself or others.  Further, based on May 2012 and September 2014 treatment notes, the Veteran appears to be managing his symptoms very well and even reported a decreased in irritability, anger, and re-experiencing; and, reported increased involvement in healthy activities.  There is no evidence that the Veteran experiences hallucinations or delusions and there is no indication from the record that the Veteran is unable to maintain his personal hygiene.  That symptomatology, in combination, is productive of no more than occupational and social impairment with reduced reliability and productivity.  The Board finds that the evidence does not support a finding that there are deficiencies in most areas due to psychiatric symptoms.  Therefore, the Board finds that a rating in excess of 50 percent is not warranted for the period beginning May 1, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria, even when considered in combination with the Veteran's other service-connected disabilities.  There is no indication that the average industrial impairment from PTSD is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence does not show frequent hospitalization or marked interference with employment, beyond that anticipated by the assigned rating, even when considered in combination with the Veteran's other service-connected disabilities.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating of 30 percent, but not higher, for the period prior to May 1, 2012, for PTSD is granted.  

Entitlement to a rating in excess of 50 percent for the period beginning May 1, 2012, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


